Citation Nr: 0501576	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-28 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
rating decision dated April 9, 2003, that denied reopening of 
a service connection claim for hooked sciatic nerve.

2.  Whether there was clear and unmistakable error (CUE) in a 
rating decision dated April 9, 2003, that denied reopening of 
a service connection claim for back pain.

3.  Whether there was clear and unmistakable error (CUE) in a 
rating decision dated June 2, 1969, that denied service 
connection for petit mal seizures. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of whether there was clear and unmistakable error 
(CUE) in a rating decision dated June 2, 1969, that denied 
service connection for petit mal seizures is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied to reopen 
the veteran's service connection claims for hooked sciatic 
nerve and back pain.  

2. The veteran has failed to establish any kind of error of 
fact or law in the April 2003 rating decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.




CONCLUSION OF LAW

A valid claim of CUE in the denial to reopen service 
connection claims for hooked sciatic nerve and back pain has 
not been presented.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159.

The Board notes that the duty-to-assist provisions of the 
VCAA are not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.



CUE

In an April 2003 rating decision, the RO denied to reopen 
service connection claims for hooked sciatic nerve and back 
pain.  These two claims were first denied in an October 1999 
rating decision.  The veteran was provided notice of the 
October 1999 rating decision in November 1999, but did not 
file a notice of disagreement.  Therefore, the October 1999 
rating decision is final.  38 U.S.C.A. § 7105(c).  

In a statement from the veteran's representative received 
December 2002, the representative indicated that the veteran 
desired to initiate a claim for service connection for mid 
and lower back condition and bilateral sciatic/weakness of 
legs.  In a duty to assist letter dated January 2003, the RO 
informed the veteran and his representative that these claims 
were denied by the RO in an October 1999 rating decision and 
when a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis for the October 1999 rating decision denying the 
hooked sciatica nerve condition was that there was no 
evidence of a hooked sciatic nerve in service.  The basis for 
the October 1999 rating decision denying back pain was that 
there was no indication of treatment while in service or that 
service caused his constitutional/developmental back 
disabilities.  In an April 2003 rating decision, the RO 
denied to reopen his service connection claims for hooked 
sciatic nerve and back pain, indicating in the decision that 
the veteran provided no new evidence to support his claims, 
even after receiving the duty to assist letter informing him 
of the necessity to submit such evidence.

In a notice of disagreement received in April 2003, the 
veteran indicated that there was clear and unmistakable error 
in the April 2003 rating decision.  Under 38 C.F.R. §§ 
3.104(a) and 3.105(a) (2004), taken together, a rating action 
is final and binding in the absence of CUE.  A decision, 
which constitutes a reversal of a prior decision on the 
grounds of CUE, has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. § 
3.105(a) (2004).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC set out a three-pronged test to determine whether CUE 
was present in a prior determination:

1) either the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied;

(2) the error must be undebatable and of 
the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314. Evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, the veteran asserted in his notice of 
disagreement that there were three clear and unmistakable 
errors from the April 2003 rating decision.  First, the 
veteran stated that he did not file a claim for hooked 
sciatic nerve and back pain.  Second, VA failed to furnish 
him with a copy of his entire file.  Third, he essentially 
stated that this process has been in action since September 
1969 and that his disabilities resulting from service caused 
him a number of chronic problems.  

Upon review, the first two arguments raised by the veteran 
are general, non-specific claims of error.  See Fugo, 6 Vet. 
App. at 44-45.  The first argument is that he did not file 
these claims.  This statement appears to contradict the 
statement from his representative received by the RO in 
December 2002 where the representative stated that the 
veteran wished to file service connection claims for mid and 
lower back condition and bilateral sciatica/weakness of legs.  
Regardless of whether the veteran intended to file these 
claims, he is clearly not disputing the findings from the 
April 2003 rating decision.  Therefore, this not proper 
grounds for CUE.  

The second argument that he has not received his entire 
claims file is nothing more than an allegation that the RO 
failed to assist the veteran at that time. This is not a 
valid CUE claim because it is nothing more than an assertion 
regarding the duty to assist or an alleged failure to assist 
the veteran.  An alleged failure in the duty to assist cannot 
serve as a basis for a claim of CUE.  Dixon v. Gober, 14 Vet. 
App. 168, 172 (2000); Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994).

The third argument is unclear and his allegations are too 
general to be proper grounds for CUE.  The veteran discussed 
the problems he incurred in service, but never mentions his 
back or sciatica problems.  It is unclear what the veteran 
meant when saying that this process has been in action since 
September 1969.  As noted above, the claims denied in the 
April 2003 rating decision were first denied in an October 
1999 rating decision.  Upon review, it does not appear that 
there were active claims for back pain and sciatica nerve 
problems prior to those addressed in the October 1999 rating 
decision.  

Overall, the veteran has failed to present persuasive reasons 
as to how any alleged error, if true, would have resulted in 
a manifestly different outcome but for the alleged error.  
See Eddy, supra.  The laws and regulations in existence at 
the time of the April 2003 rating decision were considered 
and properly applied based on the evidence of record at that 
time.

Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The rating decision denying to reopen the veteran's service 
connection claims for hooked sciatic nerve and back pain were 
not CUE; the appeal is denied.


REMAND

As for the issue of whether there was clear and unmistakable 
error (CUE) in a rating decision dated June 2, 1969, that 
denied service connection for petit mal seizures, a review of 
the record reflects that the veteran's claim was denied in a 
March 2004 rating decision.  In statements received in April, 
September, and October 2004 at the Board, the veteran 
indicated that he disagreed with the March 2004 decision.  
The veteran reported that the RO advised him to send his 
statements to the Board. The Board finds that the April 2004 
statement constituted a notice of disagreement.  As these 
statements were sent to Board, there is no record that a 
statement of the case was issued to the veteran concerning 
this issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following 
development:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if 
he so desires) by filing a timely 
substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


